Case 1:19-cv-00151-MAC Document1 Filed 03/26/19 Page 1of5 PagelID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION
PEDRO MENDOZA §
VS. : CIVIL ACTION NO. * _
SONIC AUTOMOTIVE, INC. :

PLAINTIFF'S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES PEDRO MENDOZA (“MENDOZA’), hereinafter called Plaintiff,
complaining of and about SONIC AUTOMOTIVE, INC., hereinafter called Defendant,
and for cause of action shows unto the Court the following:

Parties and Service

1. Plaintiff PEDRO MENDOZA, brings this action and resides at 106 Woodsong St.
Bridge City, Texas 77611.

2. Defendant, SONIC AUTOMOTIVE, INC., is a business corporation that has an
office at 1400 U.S. Highway 69, Nederland, Texas 77627. The causes of action arose
or are connected with purposeful acts committed by Defendant. Accordingly, Defendant
may be served with process by serving its branch manager, Edgar Philpott, or any
manager at: 1400 U.S. Highway 69, Nederland, Texas 77627.

Jurisdiction
3. The action arises under various federal statutes as hereinafter more fully

appears.
Case 1:19-cv-00151-MAC Document1 Filed 03/26/19 Page 2 of 5 PagelID#: 2

4. This Court has supplemental jurisdiction over state law claims discussed below
under 28 U.S.C. Section 1367(a) because they arise out of the same case or
controversy.

Nature of Action
5. This is an action under Title 42 U.S.C. Section 2000e et. Seq. as amended by

the Civil Rights Act of 1991 to correct unlawful employment practices on the basis of

race.
Conditions Precedent
6. All conditions precedent to jurisdiction have occurred or been complied with: a

charge of discrimination was filed with the Equal Employment Opportunity Commission
within three-hundred days of the acts complained of herein, and Plaintiffs Complaint is
filed within ninety days of Plaintiff's receipt of the Equal Employment Opportunity
Commission's issuance of a right to sue letter, which is attached hereto as Exhibit A.
Facts

7. Plaintiff MENDOZA was hired by SONIC AUTOMOTIVE, INC. at its Nederland,
Jefferson County, Texas, location on November 14, 2017 as a Salesman. Starting in
January 2018, and until the day he was terminated, Plaintiff was subjected to a hostile
working environment by management and company officials. These unlawful acts took
place at the office, in the field, and at company functions. The unlawful acts included
statements of a racial nature by company managers and officials.

8. Mr. Darren Granger, General Manager, once told Plaintiff to speak English while
Plaintiff was on a personal phone call with his daughters. Mr. Granger also refused

multiple requests by Plaintiff to be considered for advancement opportunities.
Case 1:19-cv-00151-MAC Document1 Filed 03/26/19 Page 3 of 5 PagelID#: 3

Additionally, the Finance Manager, Mr. Charlie Roland, told Plaintiff that because
Plaintiff is Mexican and Mr. Roland is White, it would be easier for people to believe him
over Plaintiff. Mr. Roland, on numerous occasions, was rude, confrontational, and
demeaning to Plaintiff and Plaintiff's customers, who were mostly Hispanics. Plaintiff
reported the harassment and hostility acts to his Supervisor, Mr. Shawn (last name
unknown at this time), who took no action to investigate or stop the unlawful acts. The
unlawful acts were incorporated into, and an integral part of the SONIC AUTOMOTIVE,
INC. culture.

9. Finally, on July 17, 2018, Plaintiff was terminated by Mr. Roland and Ms. Amaris
Cunningham, the Human Resources Manager, for leaving a customer’s file out on his
desk. Even after Plaintiff's termination, Mr. Roland continues to speak fies and give
negative employment references to Plaintiff's prospective employers, which has
prevented Plaintiff from getting rehired by Respondent and/or hired by other companies.

Racial Discrimination

10. Defendant, SONIC AUTOMOTIVE, INC., engaged in unlawful employment
practices involving Plaintiff because of his Mexican ethnicity as described, but not
limited to, the factual allegations contained in paragraphs 7-9, which are incorporated
herein by reference as if set out fully.

11. Defendant SONIC AUTOMOTIVE, INC. discriminated against Plaintiff in
connection with the compensation, terms, conditions and privileges of employment in
violation of 42 U.S.C. Section 2000e-(2)(a) as described, but not limited to, the factual
allegations contained in paragraphs 7-9, which are incorporated herein by reference as

if set out fully. The effect of these practices has been to deprive Plaintiff of equal
Case 1:19-cv-00151-MAC Document1 Filed 03/26/19 Page 4 of5 PagelID#: 4

employment opportunities and otherwise adversely affect his status as an employee
because of his race.
12. Plaintiff alleges that Defendant, SONIC AUTOMOTIVE, INC., discriminated
against Plaintiff on the basis of race with malice or with reckless indifference to the
protected rights of Plaintiff.

Damages
13. Plaintiff sustained the following damages as a result of the actions and/or

omissions of Defendant described hereinabove:

a. Loss of his career;

b. Ali reasonable and necessary Attorney's fees incurred by or on behalf of
Plaintiff;

c. Back pay from the date that Plaintiff was denied equal pay for equal work

and interest on the back pay in an amount to compensate Plaintiff as the Court
deems equitable and just;

d. All reasonable and necessary costs incurred in pursuit of this suit;

e@. Emotional pain:

f. Expert fees as the Court deems appropriate:

g Front pay in an amount the Court deems equitable and just to make

Plaintiff whole:
h. Mentai anguish in the past;
i. Mental anguish in the future; and

I. Loss of benefits.

Exemplary Damages

14. Plaintiff would further show that the acts and omissions of Defendant complained
of herein were committed with malice or reckless indifference to the protected rights of

4
Case 1:19-cv-00151-MAC Document1 Filed 03/26/19 Page 5of5 PageID#: 5

the Plaintiff. In order to punish said Defendant for engaging in unlawful business
practices and to deter such actions and/or omissions in the future, Plaintiff also seeks
recovery from Defendant for exemplary damages.

Jury Demand
15. Plaintiff respectfully demands a trial by jury.

Prayer
WHEREFORE, PREMISES CONSIDERED, Plaintiff, PEDRO MENDOZA,

respectfully prays that Defendant, SONIC AUTOMOTIVE, INC., be cited to appear and

answer herein and that, upon a final hearing of the cause, judgment be entered for the

Plaintiff against Defendant for damages in an amount within the jurisdictional limits of

the Court; exemplary damages, together with interest as allowed by law: costs of court:

and such other and further relief to which the Plaintiff may be entitled at law or in equity.
Respectfully submitted,

ROEBUCK THOMAS & ADAMS, PLLC
2372 Calder

Beaumont, TX 77702

Phone 409-892-8227

Fax 409-892-8318

by:_/s/ Thomas P. Roebuck, Jr.
Thomas P. Roebuck, Jr.
State Bar No. 17156500

tom@roebuckthomas.com

by:_/s/ Brett S. Thomas
Brett S. Thomas
State Bar No. 19844150
brett@roebuckthomas.com

ATTORNEYS FOR PLAINTIFF
